Citation Nr: 0409659	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active duty from March 1951 to December 1952.  He 
died in September 1997.  The appellant is his widow.  She appealed 
to the Board of Veterans' Appeals (Board) from a January 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, which denied her 
claim for service connection for the cause of the veteran's death.

In her March 2003 substantive appeal, on VA Form 9, the appellant 
requested a hearing at the RO before a Member of the Board 
(Veterans Law Judge (VLJ)).  This type of hearing is commonly 
referred to as a travel Board hearing.  So one must be scheduled.  
See 38 C.F.R. §§ 20.703, 20.704 (2002).  

Accordingly, this case is REMANDED to the RO for the following:

Schedule the appellant for a travel Board hearing at the earliest 
opportunity.  Notify her of the date, time and location of her 
hearing.  Put a copy of this letter in the claims file.  If, for 
whatever reason, she decides that she no longer wants this type of 
hearing before a VLJ (or any other type of hearing before the 
Board), then she should indicate this in writing and it, too, 
should be documented in the claims file.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  She has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



